Title: From George Washington to Major General Johann Kalb, 27 September 1778
From: Washington, George
To: Kalb, Johann


          
            Sir,
            Head Quarters Fredericksburgh Sepr 27th 1778
          
          I have directed General Putnam to send a Brigade on the West side the river to protect the Country from the light parties of the enemy, now in the Jerseys—In order to replace this, You will detach a brigade of your division to Fish Kill town, where it will wait General Putnams orders to join him if it should be necessary. I am Sir Yr Most Obed. ser.
        